Citation Nr: 1631869	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  14-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected posttraumatic stress disorder (PTSD) with obsessive compulsive disorder and alcohol dependence in remission.
 
2. Entitlement to a rating in excess of 70 percent for PTSD with obsessive compulsive disorder and alcohol dependence in remission.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to June 2006.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the RO. The Board remanded the claims on appeal in June 2015 for further development. The development has been completed and the case has been returned to the Board for appellate consideration.   

The Veteran was previously represented by James Fausone, Attorney. In July 2015, Attorney Fausone withdrew his representation of the Veteran. The Veteran has not obtained another representative; therefore, the Board now recognizes the Veteran as proceeding pro se in this appeal.

The claim for a TDIU rating has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447   (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issue of entitlement to a TDIU rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have erectile dysfunction.

2. The symptoms of the Veteran's PTSD are indicative of no greater than occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.



CONCLUSIONS OF LAW

1. The criteria for service connection for erectile dysfunction are not met. 38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for a rating in excess of 70 percent for PTSD with obsessive compulsive disorder and alcohol dependence in remission are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in June and July 2010. The claims were last adjudicated in November 2015.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claims for an increased rating and service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate with regard to the increased rating claim because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. With regard to the service connection claim, the examination and the medical opinions obtained in October 2015 are adequate to evaluate the claim for service connection for erectile dysfunction, as the opinion was predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was remanded to the RO in June 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed that the AOJ schedule the Veteran for examinations to determine nature and etiology of his claimed erectile dysfunction and to evaluate the severity of his service-connected PTSD. The Veteran received the examinations in October 2015. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

Service Connection - Erectile Dysfunction

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Veteran's claim for service connection for erectile dysfunction was received in June 2010. He contends that his erectile dysfunction was a side effect of the medications he used to treat his service-connected PTSD. However, the preponderance of the evidence is against a finding that the Veteran has the erectile dysfunction and the appeal will be denied. 

The October 2015 report of VA male reproductive system conditions examination reflects that the Veteran did not have nor was he ever diagnosed with any conditions of the male reproductive system. He did not have erectile dysfunction. The Veteran reported that he was on Celexa (2008) for 3 years and that his erectile dysfunction onset as a result of use of the medication. However, after discontinuing use of the medication, he no longer had erectile dysfunction. He also reported that other medications used to treat his PTSD, Seroquel and Paxil also caused erectile dysfunction. However, he experienced normal erectile function approximately one month after discontinuing use of the medications. He denied any difficulty with erectile dysfunction since 2008.

The examiner noted that it was likely that the Veteran's temporary difficulty with erectile dysfunction was a side effect of the medications used to treat his PTSD as Paxil, Seroquel and Celexa were all known for erectile dysfunction side effects. However, the examiner reiterated that the Veteran did not currently have erectile dysfunction and had denied difficulty with erectile dysfunction since 2008.

The claim of service connection for erectile dysfunction must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131. The more probative evidence establishes that while the Veteran previously experienced temporary difficulty with erectile dysfunction as a side effect of the medications he used to treat his PTSD, he does not currently have erectile dysfunction (nor did he have erectile dysfunction during the appeal period). (See October 2015 report of VA male reproductive system conditions examination). Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The only other evidence supporting this claim are the various general lay assertions. The Veteran is competent to state that he experienced temporary difficulty with erectile dysfunction as a side effect of the medications he took to treat his PTSD. However, he is a lay person and is not competent to establish that he has current erectile dysfunction. The Veteran is not competent to diagnose any current erectile dysfunction nor its cause. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Moreover, he denied having current erectile dysfunction, reporting that he had not experienced erectile dysfunction since 2008.

The claim of entitlement to service connection for erectile dysfunction must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Increased Rating - PTSD

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The rating of the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 

The Veteran submitted his claim on February 14, 2010. In the appealed August 2010 rating decision, the RO denied a rating in excess of 50 percent for the service-connected PTSD with obsessive compulsive disorder and alcohol dependence in remission. In November 2015, the RO assigned a 70 percent rating effective February 14, 2010 (date of claim). As a higher schedular rating for the PTSD is possible and the Veteran has not withdrawn the appeal, the claim remains pending. AB v. Brown, 6 Vet. App. 35 (1993).

The Board has examined the record and finds that the preponderance of the evidence is against the assignment of further increased rating and the appeal will be denied.

An April 2009 VA psychiatric treatment record reflects that the Veteran was treated for "obsessive rumination about his ex-girlfriend." He tolerated the Seroquel relatively well, except for moderate sedation the next morning, and reported no significant side effects. He slept well on the Seroquel and denied nightmares. He was obsessed with his ex-girlfriend and could not focus on anything but her. Keeping himself busy helped him to function and he hoped that the medication would help. He denied suicidal or homicidal ideation, symptoms of mania, delusions and hallucinations.

On mental status examination, he was appropriately dressed and groomed; slightly overweight; alert; fully oriented; and, cooperative. There was no evidence of psychomotor agitation or retardation. He related in an open and trustworthy manner. Speech was of normal rate and rhythm and thought process was linear, coherent and goal directed. His mood was moderately depressed, anxious and dysphoric and his affect was congruent with his mood. Cognitive skills, including memory functions and concentration were grossly intact. Insight and judgment were influenced by anxiety, depression and dysphoria. A GAF score ranging from 45-50 was assigned.

A May 2009 VA psychiatric treatment record reflects the Veteran's complaint of over-sedation since he was prescribed Seroquel for "obsessive rumination." He reported moderate improvement of his mood; that he felt less anxious; and, that he was "joking more." He denied suicidal and homicidal ideation. He was advised to decrease his dosage of the Seroquel.

A May 2010 VA psychiatric treatment record reflects the Veteran's complaint of a moderately depressed mood accompanied by decreased energy level, increased sleepiness, decreased libido and difficulty concentrating. He denied feelings of hopelessness and helplessness, suicidal and homicidal ideation, symptoms of mania and psychosis and alcohol and drug abuse. He worked during the day and attended school in the evenings. He reported that he had a good relationship with his new girlfriend.

Mental status examination revealed the Veteran was alert, fully oriented and cooperative. Speech was of normal rate and rhythm. Thought processes were linear, coherent and goal directed. He described his mood as "depressed" and "angry." Cognitive skills, including memory functions and concentration were grossly intact and insight and judgment were not impaired. A GAF score ranging from 50-55 was assigned.

The July 2010 report of VA fee-basis examination reflects that the Veteran was a good and reliable historian. His chief complaint was insomnia. He stated that he was bothered by memories and nightmares of his combat experiences (about 3 times per week). He felt distress when exposed to stimuli that reminded him of his combat experiences. He also felt disturbed by things that reminded him of his combat experiences. He felt less interested in his normal activities and tended to avoid any activities that involved going to crowded places. He felt detached and estranged from other people and found it difficult to talk to people about his experiences. He had experienced decreased ability to express affection and loving feelings which had created problems in his romantic relationships. He regretted enlisting and felt his life would have been happier if he had not served.

He endorsed insomnia, irritability, trouble concentrating and hypervigilance. He did not like crowded places or people coming up from behind. Also, in the past year he reported that he was compelled to spend a significant amount of time picking at the skin on his face, which he tended to do more when he felt stressed. He denied any other symptoms related to obsessive compulsive disorder. He denied any history of symptoms related to psychosis or mania. He reported that he previously struggled with depression but he had not felt depressed lately.

He had never been married and had no children. He did not have a girlfriend but had 2 girlfriends in the past since his return from Iraq. His inability to be affectionate had caused problems in his relationships. His irritability had caused problems with his roommates and had caused him to be estranged from his brothers and parents. He completed high school prior to enlisting and was currently enrolled in college. After service he started drinking more heavily to forget his combat experiences. The drinking had caused significant problems in his life, including getting into fights with people, legal problems and missing some days at work.

He reported that in the past year he had been fired from 2 different jobs because of trouble concentrating. He was currently working at the VA as a Veteran's service representative. He stated he had been passed over for promotion for his current job because his employers thought he was too irritable at work. He lived with a roommate and had no difficulty with dressing, bathing or hygiene. He was able to pay bills and handle cash appropriately and was able to go out alone.

On mental status examination, he was neatly and casually groomed. He had several red sores on his forehead and nose which he attributed to the skin-picking. He made good eye contact and good interpersonal contact with the examiner. He was generally cooperative and volunteered information spontaneously. There was no obvious psychomotor agitation or retardation. He appeared genuine and truthful. There was no evidence of exaggeration or manipulation. He did not appear to be under the influence of drugs or alcohol. His thought processes were coherent and organized. There was no tangentiality or loosening of associations. He was relevant and non-delusional. There was no bizarre or psychotic thought content. There was no suicidal, homicidal or paranoid ideation. He denied recent auditory or visual hallucinations and did not appear to be responding to internal stimuli.

His mood was irritable and his affect was somewhat irritable and congruent with his thought content. He was not tearful and denied any feelings of hopelessness, helplessness or worthless. Speech was normally and clearly articulated without stammering, dysarthria, neologisms, tangentiality, circumstantiality or loosened, unusual or blocked associations. He was fully alert and oriented and appeared to be of at least average intelligence. Memory, fund of knowledge and concentration and calculation were all intact. Insight and judgment were intact. A GAF score of 50 was assigned.

The psychiatrist concluded that the Veteran's PTSD resulted in substantial and persistent interference with his occupational functioning; substantial and persistent interference with social relationships; substantial and persistent interference with family role functioning; occasional interference with recreational and leisure pursuits; and, no interference with physical health. The psychiatrist found that the Veteran did not pose any threat of danger or injury to himself or others.

The October 2015 report of VA examination reflects that the Veteran had been living with his girlfriend of over 3 years. He described the relationship as "up and down." He had a 5-month old son. His girlfriend worked as a manager at a local hospital's orthopedics department. He had been working full-time as a turbine technician for over one year at a job where his boss was a Vietnam War veteran and was sympathetic to the Veteran's needs of flexible work. Prior to that, he had been laid off for 8 months and previously as an aircraft mechanic for 1 year and as an educational benefits technician at the VA for less than 1 year. He also previously worked as an aircraft mechanic in Japan for 5 months and prior to that he was a support analyst for 4 months. He reported that he was fired from almost all of his jobs for not showing up at work, showing up drunk or being violent with others.

He reported that this past spring he beat up his twin brother; in 2011, he beat up his roommate. He stated that when he gets angry, he throws things and kicks down doors. In the past 8 months, he had cut down his alcohol consumption to 3-4 drinks daily. Symptoms of his PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting and inability to establish and maintain effective relationships.

On mental status examination, his appearance was appropriated. He was agitated and tense. His speech was normal. His mood was irritable, angry, anxious and depressed and his affect was congruent with his mood. Thought processes were goal directed and thought content was unremarkable. He was oriented in all spheres and was of average intelligence.  His attention and concentration, abstract thinking and insight and moral/ethical thinking were within normal limits. Commonsense reasoning and judgment depended on stress level and drug or alcohol abuse. He slept an average of 4-5 hours per night and had difficulty falling asleep, awakening 1-2 times per night due to occasional nightmares. His appetite was "good." His depression was "in and out;" anxiety was "situational;" and, his temperament was irritable. He displayed anger at times in that he would yell, swear, break things and had been physically aggressive.

He reported that he was not a good worker and was fortunate to have a job. Because of his employer's kindness, he went to work regardless of how he was feeling emotionally. He helped with household chores, yardwork and child care as much as he could tolerate. He has no hobbies and no friends. He had a good relationship with his father.

The examiner concluded that the PTSD resulted in occupational and social impairment with reduced reliability and productivity. The examiner commented that the severity of the Veteran's PTSD was in the serious symptoms range only due to his emotional lability, poor impulse control, alcoholism and other addictive behaviors. A GAF score of 50 was assigned and the examiner explained that it meant the Veteran has problems holding down a job; had problems securing and maintaining friendships; and, had problems with acting responsibly with money due to his addictions.

For the appellate period, the evidence demonstrates that the Veteran's PTSD has been productive of symptomatology of a serious nature, i.e., he exhibits occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships, and is adequately contemplated by the assigned 70 percent rating. 

As the U.S. Court of Appeals for the Federal Circuit explained, evaluation under 
§ 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed in DC 9411 are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In the context of determining whether a higher 100 percent disability evaluation is warranted, the DC requires not only the presence of certain symptoms but also that those symptoms have caused total occupational and social impairment -i.e., "the regulation ... requires an ultimate factual conclusion as to the veteran's level of impairment ..." Vazquez-Claudio, 713 F.3d at 117-18; see 38 C.F.R. § 4.130, DC 9411. 

The preponderance of the evidence is against finding that the Veteran's PTSD caused total occupational and social impairment, particularly given the fact that the Veteran has not demonstrated total impairment, and he had none of the symptoms listed in the exemplar criteria for a 100 percent rating. He has been in a relationship for over 3 years, establishing that he can maintain relationships. While he reported that he was not a good worker and received work accommodations from his employer, he has been employed and had also been in school (taking college courses). He has never exhibited gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Rather, at all times his thought processes were coherent and organized. He was oriented in all spheres and was of average intelligence. His attention and concentration, abstract thinking and insight and moral/ethical thinking were within normal limits. There was no tangentiality or loosening of associations. He was relevant and non-delusional. There was no bizarre or psychotic thought content. He did not pose any threat of danger or injury to himself or others. In short, he does not have the constellation of symptoms indicative of the more severe disability. Thus, the Board finds that a 100 percent rating is not warranted.

The Board has considered whether referral for an extraschedular evaluation is warranted. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The symptomatology and impairment caused by the Veteran's PTSD is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required. The Veteran's PTSD is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting and inability to establish and maintain effective relationships. The degree of impairment and symptoms are included in the criteria found in the rating schedule for the PTSD. Because the schedular rating criteria are adequate to rate the PTSD, the other two steps in the analysis of extra-schedular ratings need not be reached. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155. " Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1. 

A comparison of the Veteran's symptoms and functional impairments resulting from his disability with the pertinent schedular criteria does not show that his service-connected PTSD at issue presents "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).

The occupational and social impairment caused by the Veteran's PTSD is specifically contemplated by the criteria discussed above, including the effect of the Veteran's PTSD on his occupation and daily life. In the absence of exceptional factors associated with the PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations." Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

 
ORDER

Service connection for erectile dysfunction, including as claimed as secondary to service-connected PTSD is denied.

A rating in excess of 70 percent for PTSD with obsessive compulsive disorder and alcohol dependence in remission is denied.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence. The July 2010 VA fee-basis examination reflects that the Veteran had been fired from 2 different jobs in the past year because of trouble concentrating. At the time he was working at the VA but had been passed over for promotion because his employers thought he was too irritable at work. The October 2015 VA examination documents the Veteran's work history and his report that he had been fired from almost all of his jobs for not showing up at work, showing up drunk or being violent with others. At that time, he had been working full-time as a turbine technician for over one year for a boss (Veteran) that was understanding and sympathetic to the Veteran's needs of flexible work. 

Remand is required for due process development of the claim prior to appellate disposition, including adjudication by the RO and a VA medical opinion. See Floore v. Shinseki, 26 Vet. App. 376, 381   (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis). The threshold minimum percentage rating requirements for a TDIU under 38 C.F.R. § 4.16(a)  have been met as the Veteran has been awarded a combined rating of 80 percent effective from the February 2010 date of claim for a higher rating for his PTSD.

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate VCAA notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

2. Obtain a VA medical opinion BY AN INDIVIDUAL QUALIFIED TO OPINE AS TO THE OCCUPATIONAL IMPAIRMENT OF DISABILITIES to determine the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities (currently, PTSD (70 percent disabling); right shoulder strain (10 percent disabling); right wrist strain (10 percent disabling); lower back strain (10 percent disabling); left knee patellofemoral pain syndrome (10 percent disabling); tinnitus (10 percent disabling); hemorrhoids (noncompensable); scar, status post left forearm lipoma excision (noncompensable); and, left shin scar (noncompnsable)), either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

*October 2015 VA PTSD examination documenting the Veteran's work history and work accommodations he received from his boss.

*December 2014 VA shoulder and wrist examinations reflecting that the Veteran's right shoulder and right wrist disabilities impact his ability to perform any type of occupational task.

 *July 2010 VA fee-basis PTSD examination reflecting that the Veteran had been fired from 2 different jobs in the past year because of trouble concentrating and had been passed over for promotion at his job at the time because his employers thought he was too irritable at work.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After completing all indicated development, adjudicate the TDIU claim on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


